                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


 TERRY BEVILL,                                     §
                                                   §
       Plaintiff,                                  §   Civil Action No. 4:19-cv-00406
 v.                                                §   Judge Mazzant
                                                   §
 CITY OF QUITMAN, TEXAS, et al.,                   §
                                                   §
       Defendants.                                 §
                                                   §
                                                   §
                                                   §

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants Tom Castloo, James “Jim” Wheeler and Wood

County’s Motion to Transfer Venue (Dkt. #22).

       After reviewing the pleadings, motion, response, and reply, the Court finds the motion

should be DENIED.

                                          BACKGROUND

I.     Factual Background

       At the time the events giving rise to this lawsuit occurred, Plaintiff Terry Bevill was the

Captain of the Quitman Police Department (“Quitman PD”) and an instructor at the Kilgore Police

Academy. On or around February 8, 2017, while Plaintiff still occupied his position with Quitman

PD, a man named David McGee (“Mr. McGee”) was arrested and charged with facilitating or

permitting the escape of an inmate from the Wood County jail and with tampering with

government records while employed as a Wood County jail administrator. Mr. McGee’s arrest

apparently attracted pretrial publicity in the area.
       Recognizing the publicity of the circumstances surrounding his arrest and the fact that he

would stand trial in Wood County, on or around June 2, 2017, Mr. McGee asked Plaintiff if he

would consider signing an affidavit in support of his motion to change venue. Mr. McGee did not

believe he would receive a fair and impartial trial in Wood County. Plaintiff shared this belief,

and he spoke to Mr. McGee’s lawyer about signing the affidavit. The affidavit set forth two

primary reasons for Mr. McGee’s requested venue change: (1) pretrial publicity, and (2) alleged

personal relationships between Sheriff Tom Castloo (“Sheriff Castloo”), Wood County District

Attorney James Wheeler (“DA Wheeler”), and State District Judge Jeff Fletcher (“Judge

Fletcher”). The material portions of the affidavit, which Plaintiff executed on June 2, 2017, are

reproduced below.

       My name is TERRY BEVILL. I am currently the Quitman Police Department
       Captain and the former Jail Administrator for Hopkins County, and a formal
       investigator with Wood County Sherriff’s office. I am over the age of 18 and
       competent to make this oath.

       I believe it will not be possible for DAVID MCGEE to get a fair and impartial trial
       in Wood County, Texas due to the pre-trial publicity involved in this case and the
       personal relationship between the Sheriff, the District Attorney, and the Presiding
       Judge in this matter. I am very familiar with the close relationships between these
       influential persons, and DAVID MCGEE will be greatly prejudiced by having a
       trial in Wood County.
       It is not possible for DAVID MCGEE to obtain a fair and impartial trial in Wood
       County, Texas because there is a dangerous combination against Defendant
       instigated by influential persons that a fair and impartial trial cannot be obtained.
       This suit should be heard in RAINS County, Texas, where it is possible to obtain a
       fair and impartial trial.

(Dkt. #38).

       Mr. McGee’s attorney filed the motion to change venue with Plaintiff’s affidavit and

affidavits from Mayra McGee and Mr. McGee, which were similar to Plaintiff’s. And it was the

events that followed the filing of the motion to change venue that gave rise to Plaintiff’s complaint.

                                                  2
Apparently, shortly after the motion was filed, Sheriff Castloo, DA Wheeler, and Judge Fletcher

approached City of Quitman Mayor, David Dobbs (“Mayor Dobbs”), to discuss Plaintiff’s

affidavit and his continued employment with Quitman PD. Plaintiff claims that Sheriff Castloo,

DA Wheeler, and Judge Fletcher threatened to retaliate against the city of Quitman by withholding

Wood County resources and support for Quitman PD if Plaintiff was not fired for the affidavit he

signed in support of Mr. McGee’s motion.

         Quitman Police Chief, Kelly Cole (“Chief Cole”), supposedly objected to Plaintiff’s

termination, preferring instead to handle the matter internally. Plaintiff claims Mayor Dobbs’s

response was to put the pressure on Chief Cole by passing along Sheriff Castloo, DA Wheeler,

and Judge Fletcher’s threats to withhold resources from the City and from Quitman PD if Plaintiff

was not fired.

         On or about June 8, 2017, Chief Cole informed Plaintiff that he was being placed on

administrative leave pending an internal investigation. Shortly thereafter, on June 21, 2017,

Plaintiff was fired. Chief Cole presented Plaintiff with the findings from the investigation that

ultimately led to his termination. The investigation revealed that Plaintiff’s actions violated certain

Quitman PD policies. The policies Plaintiff is alleged to have violated are reproduced in full

below.

         Chapter 11, Section 11.20.3 – Members of the Department shall not take part or be
         concerned, either directly or indirectly, in making or negotiating any compromise
         or arrangement for any criminal or person to escape the penalty of law. Employees
         shall not seek to obtain any continuance of any trial in court out of friendship for
         the Defendant or otherwise interfere with the courts of justice. This section shall
         not be construed as preventing an employee from cooperating with the city attorney
         or the prosecuting attorney in altering any charge, or other action, in the furtherance
         of justice in any case he/she may be concerned with as the arresting or investigating
         officer.




                                                   3
       Chapter 12 (code of conduct standard 4.9) – Peace officers shall at all times conduct
       themselves in a manner which does not discredit the Peace Officer profession or
       their employing agency.

(Dkt. #38).

       The day following Plaintiff’s termination, Sheriff Castloo, DA Wheeler, Judge Fletcher,

and Chief Cole attended a Quitman City Council meeting. There, Sheriff Castloo discussed the

details surrounding Plaintiff’s affidavit and a newspaper article from the Wood County Monitor

publicizing those details. According to Plaintiff, the meeting minutes indicated that Sheriff

Castloo was disappointed in the city’s lack of a public response to Plaintiff’s affidavit and thought

the city should refute Plaintiff’s statements expressed in the affidavit and do more to support the

DA’s office, the Sherriff’s office, and Judge Fletcher in the matter. Moreover, the Wood County

Monitor reported that Sheriff Castloo also told the City Council: “I understand you have taken

some steps. I understand more steps need to be taken” (Dkt. #38).

       Mr. McGee’s motion to transfer venue was eventually denied, and after a two-day trial in

Judge Fletcher’s court, a jury found him guilty. At the conclusion of Mr. McGee’s trial, Judge

Fletcher announced in open court that he was issuing a warrant for Plaintiff’s arrest for aggravated

perjury, which is a felony offense. Judge Fletcher called Plaintiff’s statements in Mr. McGee’s

affidavit “lie[s], plain and simple,” “reprehensible,” and “disrespectful of every law enforcement

officer and officer of the court who do their best each day.” In response to the warrant for his

arrest, Plaintiff voluntarily turned himself in. Judge Fletcher apparently set bond at $20,000, which

was later reduced to $10,000, and required that Plaintiff satisfy the following bond conditions: (1)

turn over all of his firearms; (2) submit to drug testing every two weeks at a cost of $20 per test;

(3) obtain prior written permission from the Wood County Community Supervision and

Corrections Department or the court before leaving Wood County; (4) report to the Wood County


                                                 4
Community Supervision and Corrections Department every two weeks; and (5) abstain from the

use of alcohol. According to Plaintiff, he complied with each bond condition.

       Plaintiff’s felony charges were pending for the next sixteen months. Plaintiff alleges that

DA Wheeler refused to bring his case before a grand jury in an effort to unnecessarily prolong the

conspiracy in retaliation for Plaintiff having submitted the affidavit for Mr. McGee. By October

2018, the Texas Rangers began investigating DA Wheeler for official oppression. DA Wheeler

ultimately resigned his office in lieu of the risk of facing prosecution. Ten days after DA Wheeler

resigned, Plaintiff’s case was submitted to a grand jury. On October 31, 2018, the grand jury no-

billed Plaintiff for the aggravated perjury charge.

II.    Procedural History

       On July 12, 2019, Defendants Tom Castloo, James Wheeler, and Wood County, Texas

filed a Motion to Change Venue (Dkt. #22). On August 13, 2019, Defendant filed a Response

(Dkt. #39). On August 20, 2019, Defendants Tom Castloo, James Wheeler, and Wood County,

Texas filed a Reply (Dkt. #43).

                                      LEGAL STANDARD

       28 U.S.C. § 1404(a) provides that “[f]or the convenience of parties and witnesses, in the

interest of justice, a district court may transfer any civil action to any other district or division

where it might have been brought or to any district or division to which all parties have consented.”

28 U.S.C. § 1404(a). “The underlying premise of § 1404(a) is that courts should prevent plaintiffs

from abusing their privilege under § 1391 by subjecting defendants to venues that are inconvenient

under the terms of § 1404(a).” In re Volkswagen of Am., Inc. (“Volkswagen II”), 545 F.3d 304,

313 (5th Cir. 2008). However, there is a strong presumption in favor of a plaintiff’s choice of his

or her home venue, “which may be overcome only when the private and public factors [cited



                                                  5
below] clearly point towards trial in the alternative forum.” Vasquez v. Bridgestone/Firestone,

Inc., 325 F.3d 665, 672 (5th Cir. 2003) (quoting Piper Aircraft Co. v. Reyno, 454 U.S. 235, 255

(1981)).

       “Section 1404(a) is intended to place discretion in the district court to adjudicate motions

for transfer according to an ‘individualized, case-by-case consideration of convenience and

fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen v.

Barrack, 376 U.S. 612, 622 (1964)). “There can be no question but that the district courts have

‘broad discretion in deciding whether to order a transfer.’” Id. (quoting Balawajder v. Scott, 160

F.3d 1066, 1067 (5th Cir. 1998)).

       “The threshold inquiry when determining eligibility for transfer is ‘whether the judicial

district to which transfer is sought would have been a district in which the claim could have been

filed,’ or whether all parties have consented to a particular jurisdiction.” E-Sys. Design, Inc. v.

Mentor Graphics Corp., 4:17-CV-00682, 2018 WL 2463795, at *1 (E.D. Tex. June 1, 2018)

(quoting In re Volkswagen AG (“Volkswagen I”), 371 F.3d 201, 203 (5th Cir. 2004)). If the

threshold inquiry is satisfied, “the focus shifts to whether the party requesting the transfer has

demonstrated the ‘convenience of parties and witnesses’ requires transfer of the action, considering

various private and public interests.” Int’l Fidelity Ins. Co. v. Bep Am., Inc., et al., A-17-CV-973-

LY, 2018 WL 2427377, at *2 (W.D. Tex. May 29, 2018) (citing Gulf Oil Corp. v. Gilbert, 330

U.S. 501, 508 (1974)).

       The private interest factors are: “(1) the relative ease of access to sources of proof;
       (2) the availability of compulsory process to secure the attendance of witnesses; (3)
       the cost of attendance for willing witnesses; and (4) all other practical problems
       that make trial of a case easy, expeditious and inexpensive.” . . . The public interest
       factors are: “(1) the administrative difficulties flowing from court congestion; (2)
       the local interest in having localized interests decided at home; (3) the familiarity
       of the forum with the law that will govern the case; and (4) the avoidance of
       unnecessary problems of conflict of laws [or in] the application of foreign law.”

                                                 6
       Volkswagen II, 545 F.3d at 315 (citations omitted). These factors are “not necessarily

exhaustive or exclusive” and “none can be said to be of dispositive weight.” Vivint La., LLC v.

City of Shreveport, CIV.A. 14-00617-BAJ, 2015 WL 1456216, at *3 (M.D. La. Mar. 23, 2015)

(quoting Volkswagen I, 371 F.3d at 203).

                                            ANALYSIS

       The Court has wide discretion in deciding motions for intra-district transfers. Madden v.

City of Wills Point, 2:09–cv–250, 2009 WL 5061837, at *1 (E.D. Tex. Dec. 15, 2009). Indeed,

the district court has wide discretion in deciding the place of trial, so long as it is within the same

district, even without the consent of the parties. Morrow v. Washington, No. 2:08–cv–288, 2008

WL 5203843, at *2 (E.D. Tex. Dec. 11, 2008) (citing FED. R. CIV. P. 77(b)). Therefore, courts in

this district view § 1404(a) motions for intra-district transfer of venue with heightened caution and

grant them only when the “balancing of convenience and public interest factors results in a firm

conclusion that the proposed new venue is decidedly more convenient and in the interest of

justice.” Rios v. Scott, No. 1:02–cv–136, 2002 WL 32075775, at *4 (E.D. Tex. July 26, 2002).

       There is no dispute that the case could have been filed originally in the destination venue—

the Eastern District of Texas, Tyler Division. Thus, the threshold inquiry is satisfied and the Court

next considers the public and private interest factors.

I.     Public Interest Factors

       The public interest factors are:

       (1) the administrative difficulties flowing from court congestion; (2) the local
       interest in having localized interests decided at home; (3) the familiarity of the
       forum with the law that will govern the case; and (4) the avoidance of unnecessary
       problems of conflict of law or in the application of foreign law.

Volkswagen II, 545 F.3d at 315 (citations omitted).



                                                  7
        First, the parties do not dispute whether there exist any administrative difficulties in either

district flowing from court congestion, and the Court is aware of none. Accordingly, the Court

considers the first public interest factor neutral.

        The parties do, on the other hand, dispute the second public interest factor—the local

interest in having localized disputes decided at home. After consideration, the Court finds that this

factor weighs in favor of transfer.

        The events giving rise to this action occurred in Wood County. Plaintiff is a resident of

Wood County. Defendants are residents of Wood County, and some are or were Wood County

public officials. Thus, the Tyler Division, which comprises Wood County, has a significant local

interest in resolving this case. The Sherman Division does, however, also have some local interest

in the resolution of this case. Indeed, all of the underlying actions occurred in the Eastern District,

of which the Sherman Division is a part, and courts in this district have given that consideration

weight under the second public interest factor.

        For example, in Grimes v. Lukfin Indus., Inc., the plaintiff was a Lufkin, Texas resident,

and the defendant had a place of business there. Grimes v. Lufkin Indus., Inc., No. 2:09-cv-307,

2009 WL 5062053, at *1 (E.D. Tex. Dec. 16, 2009). The suit arose when the plaintiff’s

employment with the defendant was terminated—an event that occurred in Lufkin. Id. The

plaintiff filed suit in Marshall Division and the defendant moved to transfer venue to the Lufkin

Division. Id. at *2. The court denied the defendant’s motion. Id. The court reasoned that “[w]hile

there might be more ‘local’ interest in the Lufkin Division rather than the Marshall Division, all

of the underlying actions in this case occurred in the Eastern District of Texas.” Id. at *3. On that

basis, the Court concluded that the “local interest” factor was neutral and denied the plaintiff’s

motion to transfer to the Lufkin Division. Id.



                                                      8
        In another case from this district, Madden v. City of Will Point, all the events giving rise to

the plaintiff’s cause of action occurred in the Tyler Division; five of the six named plaintiffs and

the defendant were located in the Tyler Division; and the witnesses most likely to be called were

all within the Tyler Division. Madden v. City of Will Point, No. 2:09-cv-250, 2009 WL 5061837,

at *1 (E.D. Tex. Dec. 15, 2009). The plaintiff filed suit in the Marshall Division, and the defendant

filed a motion to transfer venue to the Tyler Division. Id. The court denied the motion. Id. at *3.

It concluded that, though the Tyler Division had more local interest in the case than the Marshall

Division, its local interest tipped the scales only slightly in favor of a transfer to the Tyler Division.

Id.

        In still another case from this district, Smith v. Michels Corp., virtually all the events and

witnesses associated with plaintiff’s injury were in the Texarkana Division. Smith v. Michels

Corp., No. 2:13-cv-00185, 2013 WL 4811227, at *4 (E.D. Tex. Sept. 9, 2013). The defendant

moved to transfer to the Texarkana Division, and the court denied the motion. Id. It held that,

though the suit had no connection to the Marshall Division and a clear connection to the Texarkana

Division, this “did not obviously compel transfer.” Id. (internal quotations omitted). The court

explained that the lawsuit’s connection to the transferor division, though an interest to be

considered, is not the court’s only consideration. Id. Specifically, the court stated:

        Indeed, the Court’s duty in analyzing the Gilbert factors is not merely an exercise
        in determining the division in which the events occurred and the witnesses reside.
        Such a simplistic abstraction of the facts of each case obscures the realities of any
        actual inconveniences or lack thereof. . . . This Court takes the Fifth Circuit’s
        affirmation of the statutory language as quoted in Volkswagen II on face value—
        the transferee venue must be clearly more convenient. Such is plainly not the case
        here.

Id.




                                                    9
       Turning to this case, the Court acknowledges the importance of the fact that the parties are

in the Tyler Division and the events giving rise to this action occurred there. On balance, therefore,

the Tyler Division’s local interest in resolving this case outweighs the Sherman Division’s interest,

and thus the second factor counsels in favor of transfer. But in view of the foregoing precedent

from this district, the Court is not persuaded that this factor should be given dispositive or even

disproportionate weight in comparison to the other factors.

       The final two public interest factors are neutral. The Sherman Division and the Tyler

Division are both located in the Eastern District of Texas, and there is no indication that either

division has greater familiarity than the other with the governing law in this action. Moreover, a

transfer from the Sherman Division to the Tyler Division would not help avoid any conflict of law

issues that may arise in this case. Accordingly, the third and fourth public interest factors are

neutral.

II.    Private Interest Factors

       The private interest factors are:

       (1) the relative ease of access to sources of proof; (2) the availability of compulsory
       process to secure the attendance of witnesses; (3) the cost of attendance for willing
       witnesses; and (4) all other practical problems that make trial of a case easy,
       expeditious and inexpensive.

Volkswagen II, 545 F.3d at 315 (citations omitted).

       The first private interest factor is neutral. The parties both agree that all motion practice

and discovery will occur in the same location, regardless of whether the case is transferred.

Moreover, Defendant does not demonstrate that any other factor related to accessing relevant

sources of proof, such as the location of physical documents or transporting them to Sherman

instead of to Tyler, will create an inconvenience for either party. See Dong Sik Yoo v. Kook Bin

Im, No. 4:17-CV-00446, 2018 WL 549957, at *7 (E.D. Tex. Jan. 24, 2018) (“[T]he location of

                                                 10
documents is given little weight in determining proper venue unless the documents ‘are so

voluminous [that] their transport is a major undertaking.’”) (quoting Gardipee v. Petroleum

Helicopters, Inc., 49 F. Supp. 2d 925, 931 (E.D. Tex. 1999)). Indeed, Defendants baldly state that

“all sources of proof will be found in Wood County” without providing any explanation

whatsoever as to how and to what extent that will affect the parties. Neither do they identify which

sources of proof will be more easily accessed in the Tyler Division than in the Sherman Division.

The Fifth Circuit has made clear that it is the “relative ease of access, not absolute ease of access”

that is the relevant question. In re Radmax, Ltd., 720 F.3d 285, 288 (5th Cir. 2013). Without some

indication as to which sources of proof Defendants refer, the Court is not in a position to say that

access to those sources of proof will be relatively easier in the Tyler Division than in the Sherman

Division. Accordingly, because the Sherman Division and Tyler Division appear to have roughly

equal access to relevant sources of proof, the Court considers the first private interest factor neutral.

        The second private interest factor—the availability of compulsory process to secure the

attendance of witnesses—is neutral. There is no witness identified by either party who would be

subject to compulsory process in the Tyler Division but not the Sherman Division, or vice versa.

Defendants claim otherwise, albeit not until their reply, arguing that “[b]ecause Quitman is more

than 100 miles from Sherman, compulsory service would not be available for witnesses from

Quitman.” For the reasons set forth below, however, Defendants are incorrect.

        Federal Rule of Civil Procedure 45 provides that the court may compel a person to attend

a trial, deposition, or hearing:

                (A) within 100 miles of where the person resides, is employed, or regularly
                    transacts business in person; or

                (B) within the state where the person resides, is employed, or regularly
                    transacts business in person, if the person
                        (i) is a party or a party’s officer; or

                                                   11
                       (ii) is commanded to attend a trial and would not incur substantial
                       expense.

FED. R. CIV. P. 45 (emphasis added).

       In other words, a federal district court’s subpoena power is not necessarily limited to the

100-mile radius from the court’s brick-and-mortar location. Federal district courts can command

nonparty witnesses located more than 100 miles from the courthouse to comply with a subpoena

provided the witness resides, is employed, or regularly transacts business within the state and

would not incur substantial expense by complying. Potter v. Cardinal Health 200, LLC., No. 2:19-

cv-00007, 2019 WL 2150923, at *3 (E.D. Tex. May 16, 2019) (“[A] district court has subpoena

power over residents of the state in which the district court sits . . . non-party residents can

be . . . compelled as long as their attendance would not result in ‘substantial expense.’) (quoting

FED. R. CIV. P. 45(c)(1)(B)(i)–(ii)); Texas Data Co. v. Target Brands, Inc., 771 F. Supp. 2d 630,

641–42 (E.D. Tex. 2011) (distinguishing absolute subpoena power, which the court enjoys over

witnesses located fewer than 100 miles from the courthouse, from the court’s general subpoena

power, which it enjoys over witnesses within the state) (citing Volkswagen II, 545 F.3d at 316);

see also Williams v. City of Cleveland, 848 F. Supp. 2d 646, 656 (N.D. Miss. 2012) (“Aberdeen is

certainly over 100 miles from Cleveland, which meets the distance requirement in [Rule 45(c)],

but, since both cities are located in Mississippi, this Court has the authority to order residents to

attend trial in Aberdeen. This authority is subject to [Rule 45(d)].”).

       Thus, Defendants are incorrect to assert that the Sherman Division would lack the power

to command a nonparty witness from Quitman, Texas to attend trial in Sherman. According to

Defendants, Quitman is 101 miles from Sherman—just 1 mile outside the Court’s absolute

subpoena power under Rule 45—and 35 miles from Tyler. The Court’s power to compel a witness

residing in Quitman to attend trial in Sherman, therefore, would be limited only to the extent that

                                                 12
the witness would incur substantial expense by complying. 1 So the question is whether traveling

101 miles as opposed to 35 miles would cause the witnesses traveling that distance to incur

substantial expenses. The Court finds that the 101 miles to Sherman would not create substantial

expenses for witnesses.

         Defendants’ primary argument for this factor is that mileage reimbursement costs would

be higher for witnesses who have to travel from Quitman to Sherman rather than from Quitman to

Tyler. But the Court is simply not persuaded that there is any substantial expense associated with

traveling 101 miles to attend trial; indeed, traveling to Sherman rather than Tyler represents only

an additional 66 miles. Without some further indication that the witnesses from Quitman would

incur substantial expense by attending trial in Sherman instead of Tyler, the Court finds that all

the likely witnesses are equally within the subpoena power of the Tyler Division and the Sherman

Division. Thus, the second factor is neutral.

         The third private interest factor weighs against transfer. In the Fifth Circuit, “[w]hen the

distance between an existing venue for trial of a matter and a proposed venue under § 1404(a) is

more than 100 miles, the factor of the convenience to witnesses increases in direct relationship to

the additional distance to be traveled.” Volkswagen I, 371 F.3d at 204–05. The federal courthouse

in Sherman, Texas is 127 miles from the federal courthouse in Tyler, Texas. 2 Thus, the Court will




1
  This limitation is enforced by Rule 45(d), in which a subpoena must be quashed if it causes the witness to incur
substantial expense in traveling more than 100 miles. But that mandate is qualified by the committee notes to the
2013 Amendment to Rule 45: “When travel over 100 miles could impose substantial expense on the witness, the party
that served the subpoena may pay that expense and the court can condition enforcement of the subpoena on such
payment.” FED. R. CIV. P. 45(c)–(d) advisory committee’s note to 2013 amendment. For the reasons stated in this
Order, the Court finds it highly unlikely that traveling 101 miles from Quitman to Sherman would even come close to
imposing an impermissible burden on the potential Quitman witnesses. But even to the extent that it did, the Court
could still enforce that subpoena simply by requiring the plaintiff to pay those expenses.
2
  This distance, and the distances that follow, are determined by using Google Maps. The Court uses 101 E. Pecan
St., Sherman, TX 75090 for the Sherman courthouse; 211 Ferguson St., Tyler, TX 75702 for the Tyler courthouse;
and the city name for Austin, Dallas, Rockwall, and Southlake, as the parties do not provide specific addresses for the
witnesses located in those cities.

                                                         13
consider the relative distance that the proposed witnesses must travel, giving more consideration

to the nonparty witnesses. Indeed, it is the nonparty witnesses whose convenience is the most

important consideration. Mohamed v. Mazda Motor Corp., 90 F. Supp. 2d 757, 775 (E.D. Tex.

2000) (citations omitted).

       In the first place, it is undisputed that party witnesses and witnesses within the control of

the parties are in or around Wood County, Texas, which is closer to the Tyler division than the

Sherman Division. Thus, the Tyler Division would be the more convenient forum for the party

witnesses. However, the convenience to proposed nonparty witnesses is the more important

consideration. And Plaintiff has identified the name and location of a handful of key nonparty

witnesses who are either closer to the Sherman division or are roughly equidistant from the

Sherman Division and the Tyler Division.

       For example, Lance Wyatt is located in Southlake, Texas, which is 72.4 miles from the

federal courthouse in Sherman but 126 miles from the federal courthouse in Tyler.             Scott

Cournuaud and Linda Guyton are located in Rockwall, Texas, which is 65.7 miles from the federal

courthouse in Sherman but 86.6 miles from the federal courthouse in Tyler. Marcelain Dufour

Fletcher and Misty Bevill are located in Dallas, Texas, which is 65.4 miles from the federal

courthouse in Sherman but 98 miles from the federal courthouse in Tyler. Finally, T. Robbins and

Richard Henderson are located in Austin, Texas. Austin is 223 miles from the federal courthouse

in Tyler and 265 miles from the federal courthouse in Sherman. Defendants do not provide the

names and locations of any potential nonparty witnesses. Accordingly, it appears that for the

majority of proposed nonparty witnesses—four of the six provided—the Sherman Division would

be more convenient than the Tyler Division in terms of distance. Giving more weight to the

convenience of nonparty witnesses, the Court finds that the third factor weighs against transfer.



                                                14
           Finally, the Court is not aware of any specific practical problems that would tend to make

    trial of this case in the Tyler Division any easier, more expeditious, or less expensive than it would

    be if tried in the Sherman Division. Accordingly, the Court finds that the fourth factor is neutral.

           The Court thus finds that six (6) of the private and public interest factors are neutral, one

    (1) factor weighs against transfer, and one (1) factor weighs in favor of transfer. On balance, the

    Court finds that Defendants have not satisfied their burden to show that the Tyler Division is a

    “clearly more convenient” forum for this litigation. Volkswagen II, 545 F.3d at 315 (emphasis

    added). Accordingly, Defendants’ motion for an intra-district transfer should be denied.

.                                             CONCLUSION

           For the foregoing reasons, it is ORDERED that Defendants Tom Castloo, James “Jim”

    Wheeler and Wood County’s Motion to Transfer Venue (Dkt. #22) is DENIED.

           IT IS SO ORDERED.
            SIGNED this 3rd day of December, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                     15
